

113 HR 3342 IH: Practice What You Preach Act of 2013
U.S. House of Representatives
2013-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3342IN THE HOUSE OF REPRESENTATIVESOctober 24, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to provide for health insurance coverage for the President through an Exchange in the same manner as for Members of Congress.1.Short titleThis Act may be cited as the Practice What You Preach Act of 2013.2.Health insurance coverage for the President through an ExchangeSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)in the heading by inserting , congressional staff, and the President  after Members of congress; and(2)in clause (i), in the matter preceding subclause (I)—(A)by striking and congressional staff and inserting , congressional staff, and the President; and(B)by striking or congressional staff and inserting , congressional staff, or the President.